PER CURIAM.
We have jurisdiction to review seven consolidated cases * which certify as a question of great public importance whether application of the penalty provisions of section 27.3455, Florida Statutes (1985), to crimes committed prior to the effective date of the statute violate the ex post facto provisions of the United States and Florida Constitutions. Art. V, § 3(b)(4), Fla. Const. We answer the question in the affirmative and approve the decisions below on the authority of State v. Yost, 507 So.2d 1099 (Fla.1987).
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT and KOGAN, JJ., concur.

 Yablonski v. State, 502 So.2d 1285 (Fla. 2d DCA 1987); Monroe v. State, 502 So.2d 981 (Fla. 2d DCA 1987); Atyeo v. State, 500 So.2d 591 (Fla. 2d DCA 1986); Fitte v. State, 499 So.2d 28 (Fla. 2d DCA 1986); Baker v. State, 499 So.2d 15 (Fla. 2d DCA 1986); Maldonado v. State, 498 So.2d 1057 (Fla. 2d DCA 1986); Bowman v. State, 495 So.2d 868 (Fla. 2d DCA 1986).